UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 001-34236 (Commission file number) BIOSPECIFICS TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 11-3054851 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 35 Wilbur Street Lynbrook, NY 11563 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of the issuer's classes of common stock, as of the latest practicable date: Class of Stock Outstanding August 04, 2011 Common Stock ($.001 par value) BIOSPECIFICS TECHNOLOGIES CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements 4 Consolidated Balance Sheet as ofJune 30, 2011 and December 31, 2010 4 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis 16 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4. Controls and Procedures 24 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3. Defaults Upon Senior Securities 26 ITEM 4. Reserved 26 ITEM 5. Other Information 26 ITEM 6. Exhibits 26 2 Table of Contents Introductory Comments – Terminology Throughout this quarterly report on Form 10-Q (this “Report”), the terms “BioSpecifics,” “Company,” “we,” “our,” and “us” refer to BioSpecifics Technologies Corp. and its subsidiary, Advance Biofactures Corp. (“ABC-NY”). Introductory Comments – Forward-Looking Statements This Report contains forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995. Any statements, other than statements of historical fact, including statements regarding BioSpecifics’ strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management, its expected revenue growth, and any other statements containing the words “believes,” “expects,” “anticipates,” “plans,” “estimates” and similar expressions, are forward-looking statements. There are a number of important factors that could cause its actual results to differ materially from those indicated by such forward-looking statements, including the statements made by BioSpecifics and by its partner Auxilium Pharmaceuticals, Inc. (“Auxilium”) regarding progress toward achievement of Auxilium’s objectives for the US launch of XIAFLEX® for Dupuytren’s contracture; the ability of Pfizer, Inc. to achieve its objectives for XIAPEX® in Europe; the ability of Asahi Kasei to achieve its objectives for XIAFLEX® in Japan; thesuccess of the Phase 3 trials for XIAFLEX for the treatment of Peyronie’s disease; the outcome of the dispute with Auxilium over the Company’s right to conduct clinical trials; the Company’s ability to restart the Chien-803 trial for injectable collagenase for the treatment of canine lipomas and the clinical success of that trial; the Company’s ability to initiate and complete clinical trials in additional indications, all of which will determine the amount of milestone, royalty and sublicense income BioSpecifics may receive; and other risk factors identified in the Company's Form 10-K for the year ended December 31, 2010 and its reports on Form 8-K filed with the SEC. All forward-looking statements included in this Report are made as of the date hereof, and the Company assumes no obligation to update these forward-looking statements. 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1: Consolidated Financial Statements BioSpecifics Technologies Corp. Consolidated Balance Sheets June 30, December 31, (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Income tax receivable Deferred tax assets - Prepaid expenses and other current assets Total current assets Deferred royalty buy-down Deferred tax assets –long term - Patent costs, net Total assets Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses Accrued third-party development expenses Deferred revenue Accrued liabilities of discontinued operations Total current liabilities Long-term deferred revenue Stockholders' equity: Series A Preferred stock, $.50 par value, 700,000 shares authorized; none outstanding - - Common stock, $.001 par value; 10,000,000 shares authorized; 6,520,743 and 6,445,743 shares issued at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, 160,652and 151,875 shares at cost at June 30, 2011 and December 31, 2010, respectively ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 4 Table of Contents BioSpecifics Technologies Corp. Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Net sales $ Royalties Licensing revenues Consulting fees - Total Revenues Costs and expenses: Research and development General and administrative Total Cost and Expenses Operating income (loss) ) ) Other income (expense): Interest income Other income (expense) - - Income (loss) before expense for income tax ) ) Income tax benefit (expense) ) - ) Net income (loss) $ $ ) $ $ ) Basic net income (loss) per share $ $ ) $ $ ) Diluted net income (loss) per share $ $ ) $ $ ) Shares used in computation of basic net income (loss) per share Shares used in computation of diluted net income (loss) per share See accompanying notes to consolidated financial statements 5 Table of Contents BioSpecifics Technologies Corp. Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Changes in operating assets and liabilities: Accounts receivable Deferred tax assets ) - Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) Deferred revenue ) ) Net cash provided by (used in) operating activities Cash flows from financing activities: Proceeds from stock option exercises Payments for repurchase of common stock ) ) Excess tax benefits from share-based payment arrangements - Net cash provided by (used in) financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $
